DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on April 28, 2021. Claims 1, 9, 15, 28, and 29 are amended; claims 3 and 14 are canceled. The amendments are sufficient to dissolve the 112 rejections, as well as the 102 rejections to Oh. 
The applicant contends:
(1) Sferlazzo’s CVD distribution arrangement of precursors B – A – B is critical, as surrounding stream A with two B streams assures mixing in the gas phase. Conversely, mixing in the gas phase is undesirable in an ALD system like the applicant’s, and by situating each gas stream adjacent to a discharge port (D – A – B – D), this result can be avoided. Thus, Sferlazzo teaches away from the claimed distribution arrangement because it would undermine the step of gas-phase mixing necessary for the execution of CVD (p. 18).
(2) Because Yoon teaches a discrete proximity head having the arrangement of D – A – B – D, generating the additional reaction zones required by the amendments would necessitate at least two sequential proximity heads, yielding the non-claimed arrangement of D – A – B – D – D – A – B – D (p. 19). 
In response, 
(1) The examiner disputes the assertion that ALD and CVD distributors cannot share a structural unity. The proximity head (750) depicted by Figure 7B of Yoon is tailored for CVD, yet it manifests the claimed nozzle arrangement of D – A – B – D, clearly evidencing that sufficient gas mixing can obtain even with two gas streams directly bounded by discharge ports, contra the applicant’s contention. Given the demonstration that D – A – B – D is a plausible configuration for the execution of CVD, its integration within the composite apparatus of Sferlazzo-Yoon would have been obvious, as applying a known technique to a known device to yield predictable results remains within the sphere of ordinary skill.
(2) The examiner notes that this objection is external to the scope of the combination. The primary reference, Sferlazzo, already teaches the seamless integration of successive reaction zones, whereby a single discharge port extracts precursors from both the upstream and downstream sides, thereby eliminating the redundancy of replicating the discharge port at the boundary of each zone. Yoon, on the other hand, is cited for the narrow purpose of demonstrating that between two discharge ports, the precursor nozzles can be arrayed as A – B rather than A – B – A.
The rejections are maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “unit” and “system,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “operating unit” of claims 20 and 21;
The “control system” of claim 22.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “operating unit” is being interpreted as a motor in accordance with paragraph [0053] of the specification. 
The “control system” is being interpreted as a computer or microprocessor in accordance with paragraph [0030]. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 9, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sferlazzo et al., US 2011/0262641, in view of Yoon et al., US 2008/0260967.
Claims 1, 9, 16: Sferlazzo discloses an apparatus, comprising:
A nozzle head for supplying precursors to a substrate, including (Figs. 4A-C):
An output face having one or more precursor nozzles (A, B) and at least two discharge channels (PUMP) [0041];
A first precursor source (28A) for the first precursor (Fig. 5);
A second precursor source (28B) for the second precursor;
Conduits for conveying the precursors to the nozzle head (Fig. 5);
Wherein the output face comprises the following unit arrangement in succession to form at least one reaction zone:
A discharge channel, a first precursor nozzle, a second precursor nozzle, a first precursor nozzle, a discharge channel, a first precursor nozzle, and a second precursor nozzle (Fig. 3A).
Regarding the arrangement of the output face, the claim requires just two precursor nozzles between the discharge channels, whereas Sferlazzo teaches three. Yoon, though, describes an alternative nozzle head which, like Sferlazzo, is configured to supply two different precursors. As delineated by Figure 7B, the output face situates two, rather than three, precursor nozzles (740A-B) in between successive discharge channels [0069]. Given the demonstrated efficacy of this alternative configuration, it would have been obvious to the skilled artisan to adopt said arrangement for the purpose of precursor delivery, as choosing from a finite number of identified, predictable solutions with a reasonable expectation of success is an act that falls within the scope of ordinary skill.
Lastly, regarding the new material, Figures 1 and 4c of Sferlazzo, among others, delineate the conduits extending from each precursor source to the corresponding nozzles. 
Claim 4: Sferlazzo’s precursor nozzle is a longitudinal channel open to the output face of the nozzle head (Fig. 4C).
Claim 15: Sferlazzo’s nozzle head comprises two first precursor nozzles (B) (Fig. 3A). As shown by Figure 5, the supply conduit branches to reach the various reaction zones.
Claim 17: Figure 5 of Sferlazzo depicts the reaction chamber (84).
Claim 18: Sferlazzo’s nozzle head forms the bottom of the reaction chamber (Fig. 5).
Claim 19: Sferlazzo’s apparatus comprises a substrate support (88) ([0043]; Fig. 5).
Claims 20-21: Sferlazzo furnishes “automated mechanisms” to transport the substrate support, which the examiner is interpreting as a functional equivalent to the motor of the claimed “operating unit.”
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sferlazzo in view of Yoon, and in further view of Yang et al., US 2004/0065255.
Sferlazzo is silent regarding the feature of a computer, i.e., “control system,” for regulating the precursor supply. In supplementation, Yang provides a general purpose computer processor to control system operations, including gas provision [0047]. It would have been obvious to avail a computer to govern Sferlazzo’s apparatus, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art (In re Venner, 120 USPQ 192).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716